Citation Nr: 1755378	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-27 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to a restoration of a 20 percent rating for seminal vesiculitis/prostatitis/epididymitis from August 1, 2010.

2.  Entitlement to a rating in excess of 20 percent for seminal vesiculitis/prostatitis/epididymitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel



INTRODUCTION

The Veteran had active naval service from January 1962 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This case was previously before the Board in November 2013, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  An improvement in the Veteran's seminal vesiculitis/prostatitis/epididymitis was not adequately demonstrated by the evidence of record at the time of the July 2010 rating decision reducing the rating for the disability from 20 percent to noncompensable (0 percent), effective August 1, 2010.  

2.  The Veteran's seminal vesiculitis/prostatitis/epididymitis is characterized by urinary frequency in the form of nocturia (awakening to void) 3 to 4 times per night.


CONCLUSION OF LAW

1.  The 20 percent disability rating for seminal vesiculitis/prostatitis/epididymitis was not properly reduced.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.115b, Diagnostic Code 7527 (2017).

2.  The criteria for a rating in excess of 20 percent for seminal vesiculitis/prostatitis/epididymitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7527 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reduction of 20 Percent Rating to a Noncompensable Rating

The Veteran has asserted that his seminal vesiculitis/prostatitis/epididymitis did not improve and so, the reduction in his disability rating was not appropriate.

In June 1962, the Veteran was struck by a motorcycle from behind as he walked down a road in Kingsville, Texas.  The Veteran was treated for a fractured pelvis and was later diagnosed with chronic testicular pain described as enlarged seminal vesicles and prostate.  Following extensive medical evaluation by the Physical Evaluation Board (PEB) in January 1970, the Veteran was given a diagnosis of chronic seminal vesiculitis, prostatitis, and epididymitis with dilation of the vas deferens manifested as frequent, somewhat severe, intermittent episodes of lower tract pain.  The PEB determined that the medical issue made him unfit for duty and medically discharged the Veteran.  Shortly after separation from service, the Veteran applied for and was granted service connection and was assigned a 20 percent rating effective April 16, 1970, the day following the Veteran's separation from service.

Following an April 1971 VA examination that showed the 
Veteran had a normal genitourinary (GU) system at that time, the disability rating was reduced to a noncompensable (0 percent) rating effective September 1, 1971.  The noncompensable rating was continued by a December 2005 rating decision.

At a September 2008 VA examination following his June 2008 claim for an increased rating, the Veteran complained of urinary issues including urgency hesitancy and difficulty starting stream, weak or intermittent stream, dysuria, dribbling, straining to urinate, and urine retention.  He reported experiencing urinary frequency issues as daytime voiding intervals of 2 to 3 hours and nocturia  with 3 voidings per night.  The Veteran reported that he had an enlarged prostate and that he was not wearing any protective pads for the dribbling and urine leakage.  Notably, the examiner determined that the Veteran's service-connected seminal vesiculitis/prostatitis/epididymitis was associated with his enlarged prostate diagnosis.  Based upon these findings, specifically the nocturia with 3 voidings per night, the Veteran was granted a 20 percent rating for service-connected seminal vesiculitis/prostatitis/epididymitis in a September 2008 rating decision, effective June 10, 2008.

The evidence of record at the time of the April and July 2010 rating decisions proposing and confirming a reduction of the Veteran's rating for seminal vesiculitis/prostatitis/epididymitis based on clear and unmistakable error (CUE) included a June 2010 VA urology treatment record by Dr. D.E.W. which restated the Veteran's medical history of urinary frequency, nocturia, intermittent bladder obstructive symptoms as well as issues with persistent orchalgia (chronic testicular pain) during active service.  The examiner noted scrotal ultrasound findings of microlithiasis, hydrocele, and varicocele and ascribed the Veteran's current severe testicular pain to his past issues with epididymitis.  Notably, the examiner stated that the Veteran had nocturia 4 to 5 times per night and occasional, minor perineal discomfort.

The April 2010 rating decision proposing a reduction of the Veteran's 20 percent disability rating attributed the Veteran's urinary symptoms to an enlarged prostate.  Further, the decision stated that the September 2008 VA examiner clearly did not attribute the Veteran's urinary symptoms to his service-connected seminal vesiculitis/prostatitis/epididymitis, and stated that there was no evidence that the disability worsened in severity or became symptomatic in the 37 years since the Veteran was assigned a noncompensable rating.

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  In this regard, the Board finds that the September 2008 VA examination report upon which the Veteran's reduction in his disability rating was based was equivocal: the examiner noted the Veteran's urinary symptoms as well as his his seminal vesiculitis/prostatitis/epididymitis symptoms and opined that they were related.  At no point in the evidence of record as of July 2010 did any VA examiner clearly state, with any supporting rationale, that the Veteran's urinary symptoms were unrelated to his service-connected disability, and therefore, improperly used to support a 20 percent rating.

In this regard, the Board acknowledges that the 2008 VA examiner noted only that the Veteran was being seen for an evaluation of his claim for an increased rating for service-connected seminal vesiculitis/prostatitis/epididymitis disability and that such disability was a problem associated with the current diagnosis of a prostate gland disability.  Further, the Board notes that the urinary symptoms reported in the examination report fall squarely within the rating criteria for a 20 percent disability rating.  The examiner specifically noted that the Veteran experienced nocturia at least 3 times per night, which meets the schedular requirements for a 20 percent rating under symptoms of urinary frequency.  Indeed, the examiner failed to state why the urinary symptoms associated with an enlarged prostate were associated or with or attributable to the Veteran's seminal vesiculitis/prostatitis/epididymitis; however, the question regarding the propriety of such an attribution was not raised in the record until after the reduction was made.  For these reasons, the Board finds that the evidence of record at the time of the July 2010 rating decision failed to show the Veteran's prostate gland diagnosis and service-connected seminal vesiculitis/prostatitis/epididymitis  were unrelated or that his urinary symptoms could not be attributed to the service-connected disability sufficient to warrant the disability rating reduction.

Accordingly, the restoration of the 20 percent disability rating for seminal vesiculitis/prostatitis/epididymitis, effective June 10, 2008, is warranted.  

Increased Rating for Seminal Vesiculitis/Prostatitis/Epididymitis

As noted above, the Veteran submitted a claim for an increased rating for his service-connected seminal vesiculitis/prostatitis/epididymitis in June 2008, stating that his disability had progressively worsened and that his testicles were in constant pain.

It has been established above that the Veteran's 20 percent rating for seminal vesiculitis/prostatitis/epididymitis is restored; therefore, the question is whether he is entitled to a rating in excess of 20 percent for this disability.

Review of the record shows the Veteran has consistently reported experiencing nocturia, frequency, dysuria, and slow stream issues since they were initially diagnosed at the September 2008 VA examination.  In June 2009, the Veteran was noted to have nocturia of a fairly significant degree to include hesitancy and decreased stream.  In June 2010, the Veteran was noted to have chronic nocturia, frequency, dysuria, and scrotal pain for many years.  In August 2011, the Veteran complained of nocturia symptoms.  In March 2012, the Veteran stated that his nocturia symptoms had improved somewhat following the discontinuation of hydrochlorothiazide.  In April 2016, the Veteran reported recent issues with dysuria, occasional weak stream, and occasional nocturia.  Lastly, at his May 2016 VA examination, the Veteran was noted to have benign prostatic hyperplasia with attendant symptoms, but the examiner indicated the Veteran did not have a voiding dysfunction.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for service-connected seminal vesiculitis/prostatitis/epididymitis.  In this regard, there is no indication from the medical evidence of record that he has a daytime voiding interval less than one hour, or nocturia 5 or more times per night.  Furthermore, there is no indication that the Veteran has urinary retention requiring intermittent or continuous catheterization.  Additionally, there is no indication that the Veteran's disability requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  Therefore, the Board finds that a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2017).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  



ORDER

Entitlement to restoration of a 20 percent disability rating for seminal vesiculitis/prostatitis/epididymitis from June 10, 2008, is granted.  

Entitlement to a rating in excess of 20 percent for seminal vesiculitis/prostatitis/epididymitis is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


